PlERRON, J.,
dissenting: I respectfully dissent. It is obvious the defendant has pushed the envelope on the issue of whether the trial court has the discretion, under these facts, to set aside the default judgment of $522,400. While the majority presents strong reasons for a finding that the setting aside of the default judgment was an abuse of discretion, I dissent. I agree with the majority that there was no excusable neglect here. However, this would allow us to examine other reasons if present.
*206Setting aside a judge’s finding that a default judgment should be set aside is rare. In fact, such a happening does not appear in the pages of our appellate decisions. It is true that some cases can be found in federal courts as set out by the majority.
“Inadvertence” is one reason listed in K.S.A. 60-260(b)(1) that a default judgment can be set aside. “Inadvertence” is defined in part in Black’s Law Dictionary 903 (4th ed. 1968) as: “Heedlessness; lack of attention; want of care; carelessness; failure of a person to pay careful and prudent attention to tire progress of a negotiation or a proceeding in court by which his rights may be affected.”
K.S.A. 60-260(b)(6) allows for relief from a final judgment “[for] any other reason that justifies relief’ — a “catch all” provision which is not as limited as the other five subsections.
These two provisions could allow relief under the present circumstances if granted by the trial court within its reasonable discretion. Although a difficult decision, I believe tire judgment below is defensible. “ ‘What is excusable neglect and what is inexcusable neglect can hardly be determined in a vacuum. . . . The recent cases applying, Rule 60(b) have uniformly held that it must be given a liberal construction. Matters involving large sums should not be determined by default judgments if it can reasonably be avoided. (Citation omitted.) Any doubt should be resolved in favor of the petition to set aside the judgment so that cases may be decided on their merits. (Citations omitted.) Since the interests of justice are best served by a trial on the merits, only after a careful study of all relevant considerations should courts refuse to open default judgments.’ ” Montez v. Tonkawa Vill. Apartments, 215 Kan. 59, 63, 523 P.2d 351, 354-55 (1974) (quoting Tozer v. Charles A. Krause Mill Co., 189 F.2d 242 [3d Cir. 1951]).
The law much prefers matters to be settled on their merits, especially when substantial amounts are involved. Although very tardy in responding to this lawsuit, the defendant has caused the plaintiff no prejudice and is ready to proceed. The civil justice system of this state will not come crashing down if a trial judges uses his or her discretion under facts like these to allow a case to be handled in regular course.
*207This is the land of case that allows the trial court in its discretion to set aside a default. Given the size of the judgment and our scope of review, we should not reverse.